PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Nelson et al.
Application No. 16/406,926
Filed: 8 May 2019
For: DEVICES, SYSTEMS, AND RELATED METHODS FOR VISUAL INDICATION OF AN OCCURRENCE OF AN EVENT
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition to revive an abandoned application for untimely payment of the issue fee under 37 CFR 1.137 filed January 27, 2021, which is being treated as a petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704. No further petition fee is required.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed August 28, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on November 29, 2020. A Notice of Abandonment was mailed on December 17, 2020.  

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); and (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The present petition lacks item(s) (3) above.

In regards to item 3, the petition filed on January 27, 2021, which contains the statement of unintentional delay is not acceptable, because it is not properly signed. Specifically, the petition should contain either a 

(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature.

(B) Reasonably specific enough so that the identity of the signer can be readily recognized.

In addition, the statement of unintentional delay cannot be accepted, because the attorney’s name is not associated with the registration number that was provided. 

Per 37 CFR 1.4(d)(2)(ii), a patent practitioner (§ 1.32(a)(1)), signing pursuant to §§ 1.33(b)(1) or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.

In view of the above, petitioner should submit a renewed petition under 37 CFR 1.137(a), signed with a proper handwritten or an S-signature and the correct registration number. 

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web1 

Any questions concerning this decision may be directed to Jamice Brantley at (571) 272-3814.  


/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions                                                                                                                                                                                                       


    
        
            
        
            
    

    
        1 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).